Compliance with the obligations of Flag States - Civil liability and financial guarantees of shipowners (debate)
The next item is the joint debate on
the report by Marta Vincenzi, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on compliance with flag State requirements C6-0062/2006 , and
the report by Gilles Savary, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on the civil liability and financial guarantees of shipowners C6-0039/2006 .
Mr President, honourable Members of Parliament, there now exists a sound body of Community legislation on maritime safety, but much still remains to be done. The Commission wished to supplement the structure of this legislation with a new package of measures designed to further prevent accidents and to better take into account their consequences. Furthermore, by submitting seven proposals, the Commission has taken the utmost account of the resolutions on the strengthening of maritime safety that were adopted by Parliament in the wake of the 'Prestige' accident. We are addressing them.
Thus, the European maritime administrations will be able to set an example. No ship will be able to escape an inspection in European ports. The inspection of inspectors, or classification societies, will be much more rigorous. A clear chain of decision-making will make it possible to provide refuge for ships in distress. Operators will better fulfil their responsibilities to their passengers or third parties. Finally, it will become possible to provide systematic feedback on accidents.
I am delighted that the European Parliament supports the ambitious approach proposed by the Commission. Your rapporteurs have produced an outstanding piece of work. The Commission remains committed to simultaneously examining the seven proposals and to preserving the 'package' approach, with the aim of ensuring that the proposed measures are effective and consistent. For technical reasons, you wished to examine two of these seven proposals in advance.
By putting forward a proposal on the responsibility of flag States, the Commission intends to fill a void in the European safety system. It is incumbent on the authorities of the Member States to ensure that ships sailing under their flags apply the safety rules. Clearly, the situation in Europe must be improved. It is not normal for member countries to appear on the grey - and even black - list, established by the Paris Memorandum. It is not normal for there to be so many differences in the rate of detention of vessels flying the European flag, from 0.9% to 24.14% of extreme cases for the period 2003-2005, according to figures taken from the Paris Memorandum.
Let us be clear. It is not a question of imposing a new layer of bureaucratic requirements for operators or national authorities or of adopting new safety rules, but of ensuring that the rules already in force are actually applied. The Commission proposal is simply aimed at enshrining in Community law the rules of the International Maritime Organisation, which stipulate that flag States must implement international conventions, and at enforcing a measure that is purely voluntary - the IMO audit system. Our aim is therefore to provide our maritime administrations with impeccable quality and, in this way, to work on the quality of our vessels. In doing so, we will have helped to prevent unfair competition from possibly developing among European maritime transport companies.
I now come to the second proposal. This proposal is about giving greater responsibility to shipowners by strengthening the liability scheme. The Commission proposes to implement minimum rules that are applicable to all the Member States in this area - civil liability and financial guarantees - and to lay down rules that genuinely make it possible both to prevent accidents and to compensate for the damage caused. Some will object that international conventions exist on this very subject. To which I would reply that these conventions are imperfect, and reflect two points of view. Firstly, not all of them have entered into force; they are even taking a long time to do so. Secondly, even when these conventions become genuinely operational throughout Europe in the future, there will always be scenarios that they do not cover.
Then, above all in terms of substance, these conventions have a flaw. They sanction a principle that urgently needs to be modernised: limitation of liability. More precisely, these conventions define the threshold beyond which shipowners lose their right to limit their liability. The problem stems from the fact that this threshold is fixed at a practically insurmountable level - inexcusable conduct. An insurmountable threshold amounts to favourable treatment for shipowners, to the detriment of victims when the damage suffered is greater than the limit of indemnity provided for by these very conventions. It is also favourable treatment for bad shipowners, to the detriment of the good ones. Shipowners who have been grossly negligent - on the scale of faults, one degree below inexcusable conduct - and are responsible for major pollution, should no longer be able to benefit from this privilege of having their liability limited.
Our proposal falls within this context. It is therefore both an immediate response designed to overcome the difficulties in implementing the international conventions and a first step towards modernising all of these texts.
Mr President, it is a bit late this evening for me to continue any longer. I might perhaps be able to respond to Mrs Vincenzi and Mr Savary, whom I should like straight away to sincerely thank for their excellent work.
rapporteur. - (IT) Mr President, ladies and gentlemen, full compliance with international rules by the Member States could resolve problems that as we know are of an economic and social nature and concern environmental protection. Within the Commission and within the Committee on Transport and Tourism we have tried, in the directive under consideration, to emphasise three fundamental issues.
The first is the possibility of Member States fulfilling EU obligations with the contractual instruments already used to apply international rules. The second is that it is not the Member States that need to demonstrate that they have applied the standards but the Commission that must demonstrate that provisions have been contravened and that some margin of administrative discretion, already present in the provisions of the IMO, is in fact necessary to adjust the application of the obligations of the flag State to national situations. This work, which is the product of direct consultations with social and institutional representatives, has been evaluated and supported by the Transport Committee.
I would like to thank all participants, starting with the Members who tabled amendments: in the vote at the end of February, the amended proposal and the legislative resolution were adopted unanimously. The amendments accepted, tabled and agreed clarified a position shared by all the political groups, namely that reinforcing maritime safety without burdening public administration is possible and should be achieved. Moves in this direction are the changes to the system of inspections, which have become compulsory instead of optional, the system for communications to the Commission, whose contents have been slimmed down, and the guarantees of personnel training with mandatory practical experience at sea.
In order to promote maximum agreement, I did not wish to table my further amendments, since the objective is, here in the Chamber too, to obtain consensus and the balanced position already achieved in committee. If, Mr Barrot, the European Parliament were to approve by a large majority of votes most of the contents of this proposal for a directive and that of my colleague, Mr Savary, as amended and discussed, with the political groups all lining up in favour of strengthening the Erika package, I think that we could rely on public opinion being fully with us. Today the public is aware of the serious problems linked with maritime safety, and I think we can succeed in overcoming the hesitations of the Community institutions and any U-turns by the European Union. We hope there will not be any today, especially just a few days after the extremely important Berlin Declaration.
Mr President, just the once will not hurt, and are we not much better off for it? We are going to be able to legislate on a maritime safety package without any accidents having taken place. On previous occasions, we had to mourn the sinking of the 'Erika', a catastrophic sinking with pollution at sea and the very difficult task of salvaging the wreckage, and the sinking of the 'Prestige', about which you know more than anyone, as a Spanish national, and which had a huge impact on our coastlines.
Therefore, I believe that the Commissioner should be congratulated for having proposed to us this package of seven texts, which must remain a broad-based proposal from the Commission and the European Parliament to the Council, even though two of them are slightly ahead of their time. We have worked hard on this matter, and I should like, in this regard, to thank all of my colleagues, in particular the other political groups, for the excellent work that we have been able to produce and for the outstanding vote that we have obtained, which testifies to a very strong desire from Parliament to genuinely signal its consent, today, to this 'maritime safety' package.
It naturally falls to me to present you with a report - and probably a rather complicated one at that - on the civil liability of shipowners and of financial guarantees responsible for basically covering damages to third parties. We are not talking here about damages between two vessels that might collide, or between parties involved in the transport chain, that is to say, between charterers and shipowners, but about damage caused to third parties, in particular environmental damage.
What the Commission is proposing - and I believe that this is really the minimum that should be asked of the Member States - is to ratify the major International Maritime Organisation conventions on liability and compensation of third parties. From this perspective, there is a general convention that covers all kinds of damages, the LLMC, which has not been ratified by a number of Member States, particularly in its 1996 version. The HNS Convention, which concerns chemical risks, has not been ratified. We are completely exposed today to chemical risks, much more so than to oil risks, and we know that what is transported on Europe's seas is often very dangerous. Then there are two other conventions: one on the protection of people abandoned at sea - you will have heard about these crazy situations in which sailors cannot leave their vessel after the shipowner has gone bankrupt and who remain berthed for months on end - and one on liability for damage produced by bunker oil, otherwise known as degassing.
What the Commission is therefore proposing is to have these conventions ratified. Parliament voted for this proposal and wanted all these conventions - particularly the chemical convention - to be ratified. This was not proposed directly by the Commission, but we would stress our desire to ratify. Secondly, we believe that a regime for withdrawing the benefit of limitation of liability should be implemented for ships that belong to States that have refused to ratify the conventions, whether they be non-EU States or EU Member States that balk at doing so. I believe that Mr Jarzembowski is very keen on this increased clampdown on ships belonging to States that have not ratified, the aim being to encourage them to do so. In such cases, it is not inexcusable conduct that is reprehensible, but gross negligence, and gross negligence means that, in actual fact, the liability and compensation regime is infinitely more severe.
Finally, we have endorsed the Commission proposal to create a financial guarantee certificate and to monitor it by creating, within the Maritime Safety Agency or elsewhere, an office providing information on the validity of the certificates, particularly for ships that pass through territorial waters and that do not dock at ports, the aim being to guarantee a maximum level of safety.
I believe, ladies and gentlemen, that this is a text that does credit to the European Parliament and that drives the Member States into a corner. I am one of those who greatly suffered, when the 'Erika' went down, on hearing a number of Heads of State or Government, including my own, undermine Europe by saying: ' 'Erika' is Europe's fault; there is no legislation'. Well, today, there is legislation. It is extremely strict, and we dare the Council and the Member States to implement it.
draftsman of the opinion of the Committee on Legal Affairs. - (ES) The truth is that I am speaking not just on my own behalf but also on behalf of Antonio López-Istúriz, who was the draftsman of the opinion of the Committee on Legal Affairs on the Savary report.
As the honourable Members know, the two reports that we are debating today, drawn up by Mrs Vincenzi and Mr Savary, form part of what has come to be known as the third maritime safety package. The fundamental objective of the seven proposals making up the package is to increase the safety of our seas. Since we are debating two reports jointly, it would be impolite of me not to mention the report by Mrs Vincenzi, a report which we wholeheartedly support.
If you will allow me, however, I would like to talk more specifically about the Savary report. The report is courageous and decisive and deserves my praise and my support. It is not an easy task - none of the seven proposals in the package are - and it is not easy for everybody to accept, since we are talking about financial guarantees and responsibilities of shipowners and it is quite legitimate for that sector to try to water down that responsibility or postpone decisions with which compliance is obligatory. Do not imagine that I am being critical of the shipowners in any way. They are within their rights and their positions are legitimate.
I too originally intended not to go against the grain and I argued that competence should fall to the IMO in such a globalised field as the sea. My view clashed with the general view of Parliament and in the end I was persuaded.
That is better, and it happened in the case of the double hull requirement provided for by our dear departed Loyola de Palacio. The European Union took the decision first, and then the IMO. If it had been the other way round, the accident that recently took place in Gibraltar would surely have caused a further disaster on a huge scale.
I shall begin by thanking you for accepting the amendments in which we call for the obligatory ratification of the International Convention on Civil Liability for Oil Pollution Damage for ship fuels. Secondly, I shall focus on an issue that I believe to be important and which I would ask you to support: I am referring to the creation of a solidarity fund to cover damages caused by a ship that has no financial guarantee.
We need to fill a vacuum in order to make this possible in the event of an accident caused by one of the ships that, in spite of the obligations laid down in this Directive, sail our Community seas without financial guarantee certificates. In no event should the compensation for damages caused by a ship without financial guarantees be paid by the Member State, which, at the end of the day, is the victim of the accident, but rather, in our view, it must be met by a consortium which, like others that exist in comparative law, takes responsibility in such situations.
on behalf of the PPE-DE Group. - (DE) Mr President, Mr Vice-President of the Commission, the Group of the European People's Party (Christian Democrats) and European Democrats essentially supports the excellent reports submitted by Mrs Vincenzi and Mr Savary on flag State requirements and the liability of shipowners respectively. At the same time we would like to thank the rapporteurs for drafting these reports so skilfully.
Contrary to the fears of some sections of the shipping industry, neither of the two directives really impose any new substantial requirements on shipping or the Member States, and they therefore do not adversely affect the competitiveness of the European fleet compared with its competitors from third countries either. Rather the two proposals actually only serve to make some long-standing international conventions in maritime law finally binding on all Member States. If we look at the individual proposals for the flag States, then it is high time that all 27 Member States in the European Union complied with their obligations under the international convention in terms of inspecting their own vessels. To do so it is not enough simply to sign and ratify conventions. It also requires the Member States finally to make available the necessary equipment and personnel so as to carry out effective inspections of their own vessels. When it comes to liability for accidents at sea, all that is actually happening here is that all Member States are being obliged by Community law finally to apply the 1996 LLMC Convention. We are also calling for the 1996 HNS Convention and the 2001 Bunker Oil Convention to be applied at long last, which is surely not really an unreasonable demand of either the shipping industry or the Member States.
We can therefore justify our position perfectly. In the interests of the environment and the public, we are demanding something that goes completely without saying, and I hope that the Council will finally understand this and be prepared to deal with these two dossiers accordingly.
on behalf of the PSE Group. - (DE) Mr President, if I told my mother that we debated maritime safety at 11 p.m. after football, she would probably say: you Brussels people are crazy. At this stage I would not disagree with her.
Nevertheless, it is good that the Commission has tabled this proposal because it is necessary. In the Committee on Improving Safety at Sea (MARE), we have called for the European Union to become active in the fields of flag State requirements and liability and compensation. At this point I should like to express particular thanks to the two rapporteurs, my colleagues, Mrs Vincenzi and Mr Savary, because both reports are tricky in terms of content and politically very controversial. In addition, so far we have not heard any cheering, euphoria or shouts of 'bravo' from the Council. That is why at this stage we should say once more to the Council - because there have clearly been misunderstandings - that the fact that we are debating these two reports today does not mean that we are giving up on the Erika III package with its seven dossiers, but rather that we are underlining the particular political importance of these two reports. The Council, which is trying at Mr Savary's request to interpret the concept of 'gross negligence', would therefore be very grossly negligent itself if it were labouring under this misconception.
I agree with Mr Jarzembowski: the Council's attitude towards the Vincenzi report is very difficult to understand. What is actually the problem with incorporating valid IMO rules into European law? Similarly, in the Savary report what is the problem with including chemical pollution in a civil liability regime alongside oil pollution? That cannot actually be the problem. In any case common sense would support these proposals. The message of these two reports is: the Member States should bear more responsibility for ships flying their flag and both the Member States and shipowners should bear more responsibility if something happens. These matters are overdue: think of the Erika and the Prestige. Thank you, Commission, for the proposals. Thank you to the rapporteurs. Now the Council is asked to conduct itself properly and not be grossly negligent.
on behalf of the ALDE Group. - (IT) Mr President, Mr Barrot, ladies and gentlemen, I am here only to confirm what has already been said by my fellow Members.
Maritime safety is an issue that is too serious to be the object of tactical manoeuvres: too serious for the experiences we have already had, for the accidents that we have already suffered, and too serious for us not to predict that increasing maritime traffic will lead to greater risks in the future. The Commission has therefore acted wisely in exploring every possible avenue to guard against any difficulties and to prepare for any eventualities.
That is the reason, which is certainly neither tactical nor trivial, why we believe that all seven of the proposals - designed to harmonise the forms of classification, to compel the States to monitor the vessels that fly their flags, to ensure that inspections of vessels are carried out in the ports, to ensure that movements of vessels are monitored, to lay down procedures for action in the event of an accident, to verify or manage liability, both with regard to third parties and with regard to passengers - must go forward together.
The fact that the two reports under consideration were both adopted by considerable majorities, and one literally unanimously, highlights the way in which the feelings of European citizens, whom we are called upon to represent, have been acknowledged. It also confirms that this is the right path to take.
The adoption of these first two reports this evening is a message addressed to all the European institutions: to the Commission, which has put them before us on the table, urging it to maintain its position, and to the Council, urging it to show itself ready to make true progress on the maritime safety chapter, so that we do not find ourselves some time from now - God forbid - lamenting not having taken action in time when we could have done to avoid potential disasters.
on behalf of the GUE/NGL Group. - Mr President, I would like to begin by thanking Mrs Vincenzi and Mr Savary for their valuable work. There is no doubt that the maritime sector is just one of the areas crying out for tighter regulation. The flagging of ships is a crucial issue, an issue prioritised by the International Transport Workers' Federation in its flags of convenience campaign. I think it is essential, especially in relation to the Vincenzi report, that the report be adopted in order to ensure that Member States meet their international commitments in this respect.
We have seen disputes such as the Irish Ferries dispute and others in the sector, where reflagging has been used as a mechanism to sack workers so as to pay low wages for uncertain working hours and working conditions and to avoid labour regulation in the country of ownership. Workers within the shipping industry need action now across the range of international instruments which will improve regulation within their sector and their quality of working life.
I am sure that Parliament will adopt these reports. It is incumbent on the Council and indeed on individual Member States to respond accordingly and to meet their responsibilities.
(PL) Mr President, I would like to express my appreciation and thanks to Mrs Marta Vincenzi and Mr Gilles Savary for their reports. These are two regulations from the package proposed by the Commission, which I would like to thank for their comprehensive response to this House's expectations.
I would like to concentrate on the issue of civil liability. Firstly, I will gladly approve the introduction of ceilings on civil liability, which I believe keeps it at levels high enough to ensure that in most cases the injured party will be adequately compensated. I do not agree with the criticism that these ceilings are too high, because the ideal situation is one where we would not have to pay compensation at all.
I also welcome the compulsory civil liability guarantee whereby shipowners will have to apply to the authorities of the Member States for certificates confirming the existence of guarantees in relation to all damages caused to third parties. It is fortunate that such a certificate will be issued by the Member States, as this will make it simpler to check the reliability and standing of companies.
It is also with satisfaction that I endorse the obligation to notify the presence of such a certificate. In my view, it is good that we have a broader concept of wilful misconduct which will make it possible to hold someone liable for breaches that have been committed. It is therefore suggested that the interpretation of wilful misconduct be broadened to take into account the concept of professional conduct.
(ES) Mr President, Commissioner, we are living in the era of globalisation, which undoubtedly has its good points and its bad points, but which is fortunately enabling us to become aware of the great effects of human activity and development on the planet. Amongst other things, the marine environment, which provides us with so much in terms of food, leisure and transport, is constantly being polluted, by dumping from both land and sea.
Of this pollution, some of it - the smallest proportion of it - results from unavoidable accidents, while the majority of it is caused by shipowners and operators who are still acting irresponsibly, ignoring international rules and safety practices.
The specific cases of the Prestige and the Erika stood out, but we must not forget the pollution that is caused on a daily basis by the uncontrolled dumping of bilge and cleaning out of tanks. We are therefore obliged to employ all of the controls and resources available to us in order to put a stop to this criminal behaviour, and we must demand that all flag States fulfil their responsibilities, that they have properly qualified and experienced inspectors, and that their port authorities inspect the condition of ships' hulls and ensure compliance with the rules on the dumping of waste.
Finally, with regard to that last aspect, I would like to insist that the Commission propose legislation to oblige all ships to carry automatic devices for recording levels of liquid in bilge and tanks every hour, in the manner of black boxes like those carried by aircraft, to make it possible to detect crimes against the marine environment. This is the only way to achieve our objective.
I would like to end by congratulating the rapporteurs on their wonderful work.
Mr President, honourable Members, allow me first of all to thank you and to congratulate you. I believe that, although this text comes at a very late hour - which I regret somewhat - it illustrates the extent to which Parliament is now largely the guarantor of the European general interest. I should like to thank all of the MEPs who have worked so very hard on these texts. I believe, in actual fact, that we have here a package that should not be broken up. These seven proposals form a whole. They enable us to make the entire maritime transport chain safer, and for that reason, I believe that the packages should be preserved.
I should like first to address Mrs Vincenzi's report. I should like to begin by pointing out that this specifically European approach does not seem incompatible with the overall approach within the International Maritime Organisation (IMO). However, it is true that, thanks to the Community, we can promote within the IMO an approach aimed at having the international standards applied more effectively by all of the flag States. This approach is not incompatible with that which consists, at Community level, in already ensuring that each Member State has a flag of quality. In the future, it is the very quality of the flags that will make them more attractive and that will also enable us to better defend their high-level Community use within the maritime sector. Shipping companies will also benefit from such an improvement, since these flags of quality will lead to a reduction in checks at ports. Therefore, I am grateful once again to Mrs Vincenzi.
Furthermore, I would add, Mr President, echoing, for the most part, the committee's work, that I do not share the Council's reluctance and I am therefore going to go back over some amendments.
With Amendments 25 and 26, you amend the presentation of the criteria determining the additional surveys to be carried out by the flag administration. I can accept this, but with one reservation: ships that have not been inspected in the last 12 months under the controls of the port State must not be exempted from these investigations. Thus, Amendments 25 and 26 could be reworked, and even improved.
As regards Amendments 43, 44 and 52, I would say that they weaken the proposal, by reducing the demands in relation to the level of recruitment of flag State surveyors. Do you not think that a high-level qualification should be maintained? Thus, Amendments 43, 44 and 52 really pose problems for me, and I cannot accept them.
Although many other amendments clarify the position, some amendments - Amendment 2, Amendment 6, Amendment 13 and Amendment 17 - are in danger of causing some confusion, because they refer to International Labour Organisation instruments and go beyond the scope covered by the proposal. I am therefore unable to accept them.
Lastly, I should like to mention Amendments 4 and 12, which provide the Member States' authorities and private operators with the opportunity to refer directly to the Committee on Safe Seas and the Prevention of Pollution from Ships. However, these amendments disregard the right of initiative belonging exclusively to the Commission when exercising implementing powers conferred on it. They are therefore unacceptable to the Commission.
There you have my few remarks, which in no way detract from my support for Mrs Vincenzi's work, which is quite remarkable. Once again, I am entirely convinced that the Member States should agree to progress along these lines. This is absolutely vital, and, in the long-term, there will be a competitive advantage to having flags of high quality.
Turning now, Mr President, to Mr Savary's proposal. I am very grateful to him. He has stressed that this evening's two proposals are somewhat ahead of their time. Yes, precisely, if we want to make progress, we must make a number of attempts to commit the Member States to a policy, to a strategy that is far more courageous and far more determined, in order to prevent any further oil slicks.
Will the directive enable us to increase the protection for victims? Certainly! As Mr Savary did a very good job of pointing out, the introduction of a compulsory financial guarantee system imposed on all vessels that enter European waters is an innovation in the maritime world. The financial guarantees should be reliable and accessible, which is why we are proposing that public authorities check, a priori, that the insurance cover is sound and why we are stipulating that victims should be able directly to address insurers, in order to invoke their rights.
There will also be protection for victims, since a minimum level of compensation is guaranteed. This minimum corresponds to the standards of the Convention on Limitation of Liability for Maritime Claims (in its 1996 version), standards that are, I might add, sufficient in most cases. However, it is true that the directive makes provision, in certain cases, for the benefit of the limitation of civil liability to be withdrawn from shipowners, so that victims can obtain compensation that is commensurate with the damage caused.
Therefore, Mr President, honourable Members, one can say that this proposal for a directive definitely moves our maritime law forward. I should like to say once again how grateful I am for the courage that it has taken to face up to a certain form of opposition, and to move towards modernising private shipping law. There is, in fact, no longer any justification for some principles of the maritime law in force. They result in responsibility being taken away from operators. Our aim is to have quality shipping, our own fleet and third-country ships in transit.
I now come to Mr Savary's proposal. The aim is indeed to have quality shipping, our own fleet and third-country ships in transit, and for victims to receive compensation that is commensurate with the damage caused, which does not allow for the existing principles of law. The key Amendments 10 and 20, on gross negligence and inexcusable conduct, are along these lines. We endorse them.
You have also demonstrated clear thinking, because you have improved and clarified a number of elements in the proposal: Amendments 9, 11, 14 and 19.
You have introduced new provisions that we feel are precious, more specifically Amendments 16 and 17 on the obligation for Member States immediately to ratify the conventions that are pending.
There remain, however, a few amendments that we can accept in principle, but that we cannot adopt in full. They are Amendments 23, 26 and 27, which refer to the creation of a new Community office for managing guarantee certificates. The idea is certainly very appealing, but does a new structure need to be created when we have the European Maritime Safety Agency? What tasks will it fulfil? You will understand that we want the consequences of these amendments to be looked into further, in detail.
Turning now to Amendment 25, which provides for the creation of a solidarity fund. We are not convinced of the need for this new structure. Will it really be useful, once the directive is implemented, given the too few residual cases? Then, aside from the practical difficulties associated with the setting-up of such a fund, how can we prevent the 'good' shipowners from paying for the 'bad' ones?
There you have the bulk of my comments. A complete list of the amendments and of the Commission position regarding each of them will be passed on to the secretariat of Parliament for the two proposals in question. However, irrespective of the few reservations that I have expressed on certain amendments, Mr President, please allow me to pay tribute to a very remarkable piece of parliamentary work. I should like once again to thank the rapporteurs, to thank Mr Costa and all of the members of his committee, and to thank Parliament in general for this excellent piece of work which, I hope, will enable us to move in the direction of such maritime safety, which we need now more than ever, in view of the development of maritime transport. In view, too, of the fact that, from now on, the reunified Europe will concern not only the Mediterranean and the Atlantic, but also the Black Sea and the Baltic. We therefore have a pressing duty to make progress. I am grateful to Parliament for having understood this and for having supported us as it has done.
The joint debate is closed.
The vote will take place tomorrow at 11.00 a.m.